  Case 19-42479                Doc 12   Filed 12/23/19 Entered 12/23/19 15:06:26     Desc Main
                                          Document     Page 1 of 4


JACK O'BOYLE & ASSOCIATES
P.O. Box 815369
Dallas, TX 75381
P: (972) 247-0653 | F: (972)247-0642
ATTORNEYS FOR CARVANA, LLC


                                  UNITED STATES BANKRUPTCY COURT
                                  FOR THE EASTERN DISTRICT OF TEXAS
                                          SHERMAN DIVISION

IN RE:                                              §
 MISTY M HUFFMAN                                    § CASE NO.: 19-42479
      DEBTOR,                                       §
                                                    § CHAPTER 13
____________________________________                § ___________________________________
                                                    §
 CARVANA, LLC                                       §
   MOVANT,                                          §
                                                    §
                                                    §
V.                                                  §
                                                    §
 MISTY M HUFFMAN                                    §
   RESPONDENT,                                      §
                                                    §

      MOTION FOR RELIEF FROM THE AUTOMATIC STAY WITH REQUEST FOR
                 WAIVER OF 30-DAY HEARING REQUIREMENT

NO HEARING WILL BE CONDUCTED ON THIS MOTION FOR RELIEF UNLESS A
WRITTEN RESPONSE IS FILED WITH THE CLERK OF THE UNITED STATES
BANKRUPTCY COURT AND SERVED UPON THE PARTY FILING THIS PLEADING
WITHIN FOURTEEN (14) DAYS FROM THE DATE OF SERVICE UNLESS THE
COURT SHORTENS OR EXTENDS THE TIME FOR FILING SUCH REQUESTS FOR
HEARING.

IF NO RESPONSE IS TIMELY SERVED AND FILED, THIS PLEADING SHALL BE
DEEMED TO BE UNOPPOSED, AND THE COURT MAY ENTER AN ORDER
GRANTING THE RELIEF SOUGHT. IF A RESPONSE IS FILED AND SERVED IN A
TIMELY MANNER, THE COURT WILL THEREAFTER SET A HEARING. THE
COURT RESERVES THE RIGHT TO SET A HEARING ON ANY MATTER.

TO THE HONORABLE JUDGE OF SAID BANKRUPTCY COURT:

          NOW COMES CARVANA, LLC (hereinafter “Movant”), its successors and/or assigns, a

secured creditor in the above-styled and numbered case, by and through its attorneys, and files this
  Case 19-42479         Doc 12     Filed 12/23/19 Entered 12/23/19 15:06:26           Desc Main
                                     Document     Page 2 of 4



Motion for Relief from Stay against MISTY M HUFFMAN (hereinafter “Debtor”) and in support

of said Motion would show the court as follows:

        1.      This Court has jurisdiction over this proceeding pursuant to the provisions of 28

U.S.C. Sections 1471, 1334, 362 and 363.

        2.      On September 10, 2019 Debtor filed a Petition under Chapter 13 of the Bankruptcy

Code, and pursuant thereto, an Order for Relief was granted.

        3.      Movant is the owner of a first lien claim against Debtor. Movant’s claim arose on or

about 05/04/2019 when Movant loaned Debtor the purchase money for a 2016 KIA SOREN LX

VIN: 5XYPG4A30GG119696 (the “Vehicle”). To secure said loan Debtor gave movant a lien on

the vehicle (collectively the “Loan Agreement”). True and correct copies of the Certificate of Title

and Loan Agreement held by Movant are attached hereto and incorporated herein by reference.

                4.      The automatic stay which arose upon the filing of Debtor’s petition herein

        should be lifted to permit Movant to pursue its contractual and state law remedies regarding

        the Property for reason(s) that:

                     i. For Cause, in that Debtor has failed to make payments when due,

                     resulting in an arrearage amount of $1,020.00 as of December 20, 2019.

                     Next payment of $355.00 will be due on January 4, 2019. A true and correct

                     copy of the payment history is attached hereto and incorporated herein by

                     reference.

                     ii. For Cause, in that Movant does not have evidence that the vehicle

                     described herein is insured.

        5.      The value of the collateral has declined since the petition filing. Additionally, the

Debtor has no equity in the collateral.
  Case 19-42479         Doc 12      Filed 12/23/19 Entered 12/23/19 15:06:26               Desc Main
                                      Document     Page 3 of 4



        6.      For the above and foregoing reasons, Movant asserts cause exists sufficient to waive

the requirement of Bankruptcy Rule 4001(a)(3), therefore allowing an Order to be effective upon

this Honorable Court’s signature.

        WHEREFORE, PREMISES CONSIDERED, Movant prays that upon final hearing of this

Motion, the Automatic Stay, pursuant to 11 U.S.C. Section 362, be modified to permit Movant to

exercise its contractual and statutory rights to take possession of the vehicle described herein and

thereafter dispose of the same as provided by law. In the event the Automatic Stay is not

unconditionally lift, Movant prays that this Court enter such orders as will adequately protect

Movant including therein an award of attorney’s fees for the bringing of this motion. Movant prays

that the provisions of Rule 4001(a)(3) not apply to any order issued pursuant to this Motion. Movant

prays for such other and further relief, at law or in equity, to which it may show itself justly entitled.




                                                         Respectfully Submitted,

                                                         JACK O'BOYLE & ASSOCIATES


                                                         /s/ Travis H Gray
                                                         Travis H Gray
                                                         TX Bar No.: 24044965
                                                         S.D. TX Bar No.: 1115733
                                                         P.O. Box 815369
                                                         Dallas, TX 75381
                                                         P: 972.247.0653
                                                         F: 972.247.0642
                                                         E: ecf@jackoboyle.com
                                                         ATTORNEYS FOR CARVANA, LLC
  Case 19-42479       Doc 12     Filed 12/23/19 Entered 12/23/19 15:06:26            Desc Main
                                   Document     Page 4 of 4




                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing pleading has been
sent to the persons listed below electronically or by first class mail on December 23, 2019.


MISTY M HUFFMAN                          Carey D. Ebert                  U.S. Trustee
307 SOUTH LAKESHORE DRIVE                P.O. Box 941166                 110 N. College Ave.,
ROCKWALL TX 75087                        Plano TX 75094-1166             Suite 300
                                         CHAPTER 13 TRUSTEE              Tyler TX 75702

Greg Arnove
555 Republic Ave., Ste. 200
Plano TX 75074



                                                     /s/ Travis H Gray
                                                     Travis H Gray
